Table of Contents 2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. FORM10-K þAnnual report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the year ended December31, 2009 or oTransition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-25871 INFORMATICA CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0333710 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Cardinal Way Redwood City, California 94063 (Address of principal executive offices and zip code) (650)385-5000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, par value $0.001 per share The NASDAQ Stock Market LLC (NASDAQ Global Select Market) Securities registered pursuant to Section12(g) of the Act: Preferred Stock Purchase Rights Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.þ Yeso No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act of 1934 (the “Exchange Act”). o Yesþ No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days. þ Yeso No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes £ No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerþAccelerated fileroNon-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).oYesþ No The aggregate market value of the voting stock held by non-affiliates of the Registrant as of June30, 2009 was approximately $1,486,699,000 (based on the last reported sale price of $17.19 on June30, 2009 on the NASDAQ Global Select Market). As of January29, 2010, there were approximately 90,519,000shares of the registrant’s Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement for the registrant’s 2010 Annual Meeting of Stockholders are incorporated by reference into PartIII of this Form10-K to the extent stated herein. The Proxy Statement will be filed within 120days of the registrant’s fiscal year ended December31, Table of Contents INFORMATICA CORPORATION TABLE OF CONTENTS Page No. PARTI Item 1. Business 2 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 22 Item 2. Properties 22 Item 3. Legal Proceedings 23 Item 4. Submission of Matters to a Vote of Security Holders 23 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 23 Item 6. Selected Financial Data 25 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 45 Item 8. Financial Statements and Supplementary Data 47 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 91 Item 9A. Controls and Procedures 91 Item 9B. Other Information 91 PARTIII Item 10. Directors, Executive Officers, and Corporate Governance 91 Item 11. Executive Compensation 92 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 92 Item 13. Certain Relationships and Related Transactions, and Director Independence 92 Item 14. Principal Accountant Fees and Services 93 PARTIV Item 15. Exhibits and Financial Statement Schedules 93 Signatures 94 EXHIBIT 21.1 EXHIBIT 23.1 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 1 Table of Contents PARTI ITEM1.BUSINESS Overview Informatica Corporation (“Informatica”) is the leading independent provider of enterprise data integration and data quality software and services. Informatica’s mission is to enable organizations to reduce IT costs and gain a competitive advantage in today’s global information economy by empowering them to gain value from their information assets. The challenge Informatica addresses is that data is fragmented across and beyond the enterprise and is of varying quality.During the last two decades, companies have made significant investments in process automation resulting in silos of data created by a variety of packaged transactional applicationssuch as enterprise resource planning (ERP), customer relationship management (CRM), supply chain management (SCM), and custom departmental operational systems. The goal was to make businesses more efficient through automation. However, these applications have increased data fragmentation and complexity because they generate massive volumes of data in disparate software systems that were not designed to share data. Additionally, data is being outsourced to cloud computing and business process outsourcing vendors. Lastly, data is managed by trading partners including suppliers. As these systems and the locations of data have proliferated, the challenge of data fragmentation has intensified, leaving companies to grapple with multiple data silos, multiple data formats, multiple data definitions, and highly varied data quality. Organizations are now finding that the strategic value of information technology goes far beyond process automation. Companies of all sizes require accurate, trustworthy information to run their business, and most information is derived from data.
